PER CURIAM.
Appellant challenges the order revoking his probation and the judgment and sentence entered on the offense for which he was placed on probation, battery on a law enforcement officer. Upon revocation of probation, appellant received a five-year prison sentence, the statutory maximum for a third-degree felony. The recommended range of the next higher cell was three and one-half to four and one-half years, and the permitted range was two and one-half years to five and one-half years. Because the battery was committed on December 7, 1987, before the effective date of the amendment to the guidelines establishing permitted ranges, permitted ranges do not apply to this sentence. See Watts v. State, 580 So.2d 899 (Fla. 2d DCA 1991).
Accordingly, we affirm the judgment and order revoking probation, but reverse the sentence and remand for sentencing within the recommended range of the guidelines.
SCHOONOVER, C.J., and HALL and ALTENBERND, JJ., concur.